[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                         MAY 23, 2007
                          No. 06-14537                 THOMAS K. KAHN
                      Non-Argument Calendar                CLERK
                    ________________________

               D. C. Docket No. 04-61474-CV-KMM

JONATHAN HUGHES,

                                                        Plaintiff-Appellant,

                               versus

COCONUT CREEK POLICE DEPARTMENT,
et al.,

                                                               Defendants,

MICHAEL LEONARD,
RODNEY SKIRVIN,
THOMAS SYE,


                                                     Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________

                           (May 23, 2007)
Before ANDERSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:

       Jonathan Hughes, a Florida state prisoner, appeals pro se the district court’s

grant of summary judgment in favor of the defendants, Officers Michael Leonard,

Rodney Skirvin, and Thomas Sye, all of the Coconut Creek Police Department

(“CCPD”), in his civil rights action filed pursuant to 42 U.S.C. § 1983.1 In his

complaint, Hughes alleged that Officers Leonard, Skirvin, and Sye violated his

Fourth Amendment rights by (1) entering Hughes’s bedroom without a warrant;

and (2) having his car towed to the police station without a warrant and

subsequently searching it after it was impounded. The defendants asserted the

defense of qualified immunity. Each claim is analyzed below.

       We review de novo a district court’s grant of summary judgment. Mercado

v. City of Orlando, 407 F.3d 1152, 1156 (11th Cir. 2005). In conducting a de novo

review of the district court’s disposition of a summary judgment motion based on

qualified immunity, we (1) resolve all issues of material fact in favor of the

plaintiff; and (2) answer the legal question of whether the defendant is entitled to

qualified immunity under that version of the facts. Lee v. Ferraro, 284 F.3d 1188,



       1
        The district court dismissed Hughes’s complaint against the CCPD and Driscoll Towing and
Hughes does not appeal that decision. Therefore, Hughes has abandoned any claims with respect
to the CCPD and Driscoll Towing.

                                               2
1190 (11th Cir. 2002).

       In order to state a claim for relief under § 1983, “a plaintiff must show that

he or she was deprived of a federal right by a person acting under color of state

law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). Each

defendant named in Hughes’s complaint was a CCPD police officer at the time of

the alleged Fourth Amendment violations; thus, the focus is on whether or not the

officers’ actions in seizing Hughes’s car and searching his bedroom without a

warrant violated the Constitution and whether the officers are immune from suit for

their actions.

       Qualified immunity protects government officials performing discretionary

functions from civil liability if their conduct “does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d 396

(1982). Hughes concedes that the officers were performing their discretionary

functions at the time his constitutional rights were allegedly violated. “Once the

defendant establishes that he was acting within his discretionary authority, the

burden shifts to the plaintiff to show that qualified immunity is not appropriate.”

Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002).

       In order to evaluate whether qualified immunity is appropriate, we must



                                           3
engage in a two-step analysis. We must first address the threshold question of

whether, “[t]aken in the light most favorable to the party asserting the injury, do

the facts alleged show the officer’s conduct violated a constitutional right.”

Saucier v. Katz, 533 U.S. 194, 201, 121 S. Ct. 2151, 2156, 150 L. Ed. 2d 272 (2001).

“If no constitutional right would have been violated were the allegations

established, there is no necessity for further inquiries concerning qualified

immunity.” Id. If, on the other hand, “a constitutional right would have been

violated under the plaintiff’s version of the facts,” we must then determine whether

the right was clearly established. Vinyard, 311 F.3d at 1346.

                  A. Warrantless Search of Hughes’s Bedroom

       On appeal, Hughes argues that his father did not have the authority to

consent to Officer Leonard’s search of Hughes’s bedroom because Hughes (1) was

24 years old; (2) paid rent; (3) cooked his own food; and (4) told his father not to

allow anyone into the bedroom. Hughes asserts that the officers should have asked

more questions to determine whether Hughes had a reasonable expectation of

privacy in his bedroom.



       “The Fourth Amendment2 generally prohibits the warrantless entry of a


       2
        The Fourth Amendment provides that: “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

                                              4
person’s home, whether to make an arrest or to search for specific objects.”

Illinois v. Rodriguez, 497 U.S. 177, 181, 110 S. Ct. 2793, 2797, 111 L. Ed. 2d 148

(1990). This prohibition does not apply, however, if the individual whose property

is searched voluntarily consents. Id. In addition, third parties may consent to

searches when they possess “common authority over or other sufficient

relationship to the premises or effects sought to be inspected.” United States v.

Matlock, 415 U.S. 164, 171, 94 S. Ct. 988, 993, 39 L. Ed. 2d 242 (1974). The

Supreme Court has explained that:

       The authority which justifies the third-party consent does not rest
       upon the law of property. . . but rests rather on mutual use of the
       property by persons generally having joint access or control for most
       purposes, so that it is reasonable to recognize that any of the
       co-inhabitants has the right to permit the inspection in his own right
       and that the others have assumed the risk that one of their number
       might permit the common area to be searched.

Id. at 172 n.7, 94 S. Ct. at 993 n.7 (internal quotations and citations omitted). We

have applied this third-party consent rule broadly. See United States v.

Watchmaker, 761 F.2d 1459, 1473 (11th Cir. 1985) (noting that we have applied

the third-party consent rule broadly and citing to United States v. Woods, 560 F.2d
660, 666 (5th Cir. 1977), which held that a co-habitant who was not known to be

the co-owner of the house had the authority to consent to the search).



violated . . . .” U.S. Const. amend. IV.

                                           5
      Nonetheless, “even if the consenting party does not, in fact, have the

requisite relationship to the premises, there is no Fourth Amendment violation if an

officer has an objectively reasonable, though mistaken, good-faith belief that he

has obtained valid consent to search the area.” United States v. Brazel, 102 F.3d
1120, 1148 (11th Cir. 1997).

       In the instant case, Hughes does not dispute that his father voluntarily

consented to the search; rather, Hughes argues that his father did not have the

authority to consent. Assuming, arguendo, that Hughes’s father did not have the

authority to consent, there was no Fourth Amendment violation because Officer

Leonard had an objectively reasonable, good-faith belief that he had obtained valid

consent to search the bedroom. See Brazel, 102 F.3d at 1148. Hughes’s father

informed Officer Leonard that he owned the trailer. Hughes’s father also gave

Officer Leonard permission to “search [Hughes’s bedroom] and take whatever

items he need[ed].” Moreover, there is no evidence that the bedroom door was

locked when Officer Leonard arrived. Further, Hughes’s father did not tell Officer

Leonard that: (1) Hughes had a key to the bedroom; (2) Hughes paid rent; and

(3) Hughes told his father not to allow anyone into the bedroom. Therefore,

Officer Leonard had no reason to believe that Hughes’s father did not have shared

authority over Hughes’s bedroom. Accordingly, the officers did not violate



                                          6
Hughes’s Fourth Amendment rights with respect to the search of his bedroom, and,

therefore, we need not consider the second prong of the qualified immunity

analysis. Saucier, 533 U.S. at 201, 121 S.Ct. at 2156.

                B. Warrantless Seizure of Hughes’s White Mazda

       On appeal, Hughes argues that the officers did not establish probable cause

or exigent circumstances for the warrantless seizure of his vehicle. Hughes

contends that, on March 21, 2003, the victim never mentioned that Hughes

attacked her in a white Mazda.        Accordingly, Hughes maintains that Officer

Leonard did not have probable cause to look in the white Mazda.           Moreover,

Hughes argues that Leonard admitted that he went to Hughes’s trailer park to

search for a red Mazda, and Hughes never told the officers that the white Mazda

might be towed away. Finally, Hughes maintains that because the seizure of the

white Mazda was illegal, the subsequent search of the car at the police station was

also illegal.

        In most circumstances, unless there is consent, police officers must obtain a

warrant supported by probable cause to justify a search under the Fourth

Amendment. United States v. Magluta, 418 F.3d 1166, 1182 (11th Cir. 2005), cert.

denied, 126 S. Ct. 2966 (2006). “A warrantless search is allowed, however, where

both probable cause and exigent circumstances exist.” United States v. Tobin, 923



                                          7
F.2d 1506, 1510 (11th Cir. 1991). “Probable cause exists when under the totality-

of-the-circumstances . . . there is a fair probability that contraband or evidence of

a crime will be found in a particular place.” Id. (internal quotations and citation

omitted). “In other words, probable cause exists where facts lead a reasonably

cautious person to believe that the search will uncover evidence of a crime.” Id.

(internal quotations and citation omitted).

         An exigent situation may arise when there is a danger that the evidence will

be destroyed or removed. Id. “The test of whether exigent circumstances exist is

an objective one.” Id. “The appropriate inquiry is whether the facts . . . would lead

a reasonable, experienced agent to believe that evidence might be destroyed before

a warrant could be secured.”       Id. (internal quotations and alteration omitted).

“[T]he presence or absence of exigent circumstances must be examined as the

circumstances arise.”     United States v. Rodgers, 924 F.2d 219, 223 (11th Cir.

1991).

         Officer Leonard had probable cause to look in the white Mazda because he

knew that (1) the sexual assault had not occurred in the red Mazda, as the red

Mazda belonged to a neighbor and was completely unrelated to Hughes; (2) the

victim stated that she had been sexually assaulted in Hughes’s vehicle; (3) the

white Mazda was parked by Hughes’s trailer, and, presumably, it belonged to



                                              8
either Hughes or his father; and (4) under a totality of the circumstances, a

reasonable person would have concluded that Hughes was lying about the color of

the car to impede the investigation. See Tobin, 923 F.2d at 1510.

      Moreover, exigent circumstances justified the warrantless towing of the

white Mazda.     A reasonable, experienced law enforcement offer would have

believed that exigent circumstances existed because (1) Hughes stated that his

friend had a key to the car, and thus the friend could have removed the victim’s bra

before a search warrant was obtained; and (2) Hughes told Officers Leonard and

Skirvin that his friend was going to move the car that day, or the trailer park

management was going to have it towed, which meant that someone could tamper

with any physical evidence of the sexual assault. See Tobin, 923 F.2d at 1510.

The fact that Hughes told the police that the red Mazda, as opposed to the white

Mazda, was going to be towed is not determinative because, as discussed above,

Officer Leonard had reason to believe that Hughes was lying about the color of the

Mazda.   Based on Hughes’s statements, however, Leonard still had reason to

believe that Hughes’s friend had a key to the car.           The exigency of the

circumstances must be examined as the circumstances arise, and, once Leonard

saw the bra in plain view, he had reason to believe that Hughes’s friend might

remove the bra or tow the car before he could get a warrant. See Rodgers, 924
9
F.2d at 223.

       Accordingly, because the officers had probable cause to conduct a

warrantless search of Hughes’s vehicle based on the “exigent circumstances”

exception, the officers did not violate Hughes’s Fourth Amendment rights by

conducting a search after the vehicle was impounded.3                    See United States v.

Birdsong, 982 F.2d 481, 483 (11th Cir. 1993) (noting that “once law enforcement

officers have probable cause to conduct a warrantless search of a vehicle, the

officers may conduct the warrantless search even after the vehicle is impounded

and in police custody”). In sum, taken in the light most favorable to Hughes, the

uncontested facts do not show that the officer’s conduct violated Hughes’s

constitutional rights. Saucier, 533 U.S. at 201, 121 S.Ct. at 2156.

       Accordingly, upon review of the record on appeal and consideration of the

parties’ briefs, we discern no reversible error, and we affirm the district court’s

grant of the defendants’ motion for summary judgment.

       AFFIRMED.




       3
         Although the officers argue that the “automobile exception” to the warrant requirement also
applies, we need not consider that exception because exigent circumstances justified the warrantless
seizure of Hughes’s vehicle.

                                                10